Name: 2006/241/EC: Commission Decision of 24 March 2006 concerning certain protective measures with regard to certain products of animal origin, excluding fishery products, originating in Madagascar (notified under document number C(2006) 888) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  international trade;  animal product;  Africa;  trade;  agricultural policy
 Date Published: 2007-05-08; 2006-03-25

 25.3.2006 EN Official Journal of the European Union L 88/63 COMMISSION DECISION of 24 March 2006 concerning certain protective measures with regard to certain products of animal origin, excluding fishery products, originating in Madagascar (notified under document number C(2006) 888) (Text with EEA relevance) (2006/241/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (1), and in particular Article 22 thereof, Whereas: (1) Commission Decision 97/517/EC of 1 August 1997 concerning certain protective measures with regard to certain products of animal origin, excluding fishery products, originating in Madagascar (2) has been substantially amended (3). In the interests of clarity and rationality the said Decision should be codified. (2) Community inspections in Madagascar have shown that there are serious deficiencies with regard to infrastructure and hygiene in meat establishments and that there are not enough guarantees of the efficiency of the controls carried out by the competent authorities. Animal health management in Madagascar shows severe deficiencies and non-application of Community rules. There is a potential risk for public health with regard to the production and processing of animal products, excluding fishery products, in this country. (3) Imports of products of animal origin, excluding fishery products, from Madagascar should not be allowed until it can be guaranteed that no more risk exists. (4) The measures provided for in this Decision are in conformity with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 This Decision shall apply to products of animal origin, excluding fishery products, originating in Madagascar. Article 2 Member States shall prohibit imports of the products referred to in Article 1. Article 3 Decision 97/517/EC is repealed. References to the repealed Decision shall be construed as references to this Decision and shall be read in accordance with the correlation table in Annex II. Article 4 This Decision is addressed to the Member States. Done at Brussels, 24 March 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1). (2) OJ L 214, 6.8.1997, p. 54. Decision as amended by Decision 97/553/EC (OJ L 228, 19.8.1997, p. 31). (3) See Annex I. ANNEX I Repealed Decision and its amendment Commission Decision 97/517/EC (OJ L 214, 6.8.1997, p. 54) Commission Decision 97/553/EC (OJ L 228, 19.8.1997, p. 31) Only as regards the reference to Decision 97/517/EC in Article 1 ANNEX II Correlation table Decision 97/517/EC This Decision Article 1 Article 1 Article 2 first paragraph Article 2 Article 2 second paragraph  Article 3   Article 3 Article 4  Article 5 Article 4  Annex I  Annex II